         Case 8:19-cv-00300-GLS Document 34 Filed 02/26/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                      (SOUTHERN DIVISION)

                                                     )
HAROLD SULLIVAN,                                     )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )       Civil Case No.: 8:19-cv-00300-GLS
                                                     )
WASHINGTON METROPOLITAN AREA                         )
TRANSIT AUTHORITY,                                   )
                                                     )
               Defendant.                            )
                                                     )


                                             ORDER


       Before the Court is Defendant’s Motion for Summary Judgment (“Defendant’s Motion”),

ECF No. 30. The Court has reviewed Defendant’s Motion, the opposition thereto, and Defendant’s

Reply. No hearing is deemed necessary. See Local Rule 105.6 (D. Md.). For the reasons set forth

in the accompanying Memorandum Opinion, the Court GRANTS Defendant’s Motion. Judgment

shall be entered in favor of Defendant and the case is closed.



Dated: February 26, 2020                                                   /s/
                                                             The Honorable Gina L. Simms
                                                             United States Magistrate Judge
